                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

ANTONIO BATTIES,

             Petitioner,                      Case No. 4:18-cv-10457
                                              Honorable Linda V. Parker
v.

KEVIN LINDSEY,

          Respondent.
___________________________________/

 OPINION AND ORDER DENYING PETITION FOR WRIT OF HABEAS
    CORPUS AND DENYING CERTIFICATE OF APPEALABILITY

      This is a habeas case filed under 28 U.S.C. § 2254. Petitioner Antonio

Batties (“Petitioner”) is challenging his Wayne County Circuit Court conviction,

following a guilty plea, to manslaughter in violation of Michigan Compiled Laws

§ 750.321. The trial court sentenced Petitioner to seven to fifteen years’

imprisonment. Petitioner raises a single claim in support of his request for habeas

relief: that he should be allowed to withdraw his guilty plea where his plea was

entered under duress and no factual basis was given for the plea. The claim is

without merit. Therefore, the Court is denying the petition and also is denying

Petitioner a certificate of appealability.
                                   I. Background

      The testimony offered at Petitioner’s preliminary examination indicated that

Petitioner and his brother, Lynell Batties, kicked Jeffrey Simmons to death. (See,

e.g., 6/26/15 Hr’g Tr. at 35-36, ECF No. 6-4.) The medical examiner described the

severe injuries sustained by the victim, including: the loss of teeth with lacerations

caused by fractured tooth fragments, hemorrhaging to both eyes, lacerations on the

face, abrasions on the head and extremities, and extensive and intense swelling of

the brain. (5/20/15 Hr’g Tr. at 8-16, ECF No. 6-2.) Petitioner was originally

charged in the Wayne Circuit Court with second-degree murder and torture. (Id. at

3.)

      Petitioner accepted a plea to the lesser charge of manslaughter with a

sentence agreement of seven to fifteen years’ imprisonment. Petitioner indicated

under oath that he signed a written plea agreement outlining the terms of the deal.

(10/22/15 Hr’g Tr. at 5-6, ECF No. 6-9.) The trial court then informed Petitioner

of the trial and appellate rights he would be waiving by entering into the plea

agreement. (Id. at 6-12.) Petitioner stated that he understood his rights and wanted

to proceed with his guilty plea. (Id.)

      Petitioner denied that anyone had threatened him to induce his guilty plea.

(Id. at 12.) Petitioner also denied that anyone had promised him anything other

than what was contained in the plea agreement to induce his guilty plea. (Id. at 12-

                                           2
13.) Petitioner stated that he was entering his guilty plea freely, voluntarily, and

understandingly. (Id. at 13.)

      Petitioner provided a factual basis for the plea, indicating that the victim

died after Petitioner and the victim fought. (Id. at 13-14.) The state trial court

accepted Petitioner’s guilty plea, and the parties agreed that the court complied

with the court rule governing the acceptance of guilty pleas. (Id. at 14.)

      Petitioner’s brother elected to go to trial on the original charges and was found

not guilty by a jury.

      Following Petitioner’s sentence under the terms of the plea bargain,

Petitioner through appellate counsel filed a motion in the trial court to withdraw his

plea. Petitioner’s counsel asserted that Petitioner was innocent because he, like his

brother, acted in self-defense. (7/11/16 Hr’g Tr. at 3-4, ECF No. 6-11.) Petitioner

indicated that he only pleaded guilty because he “felt pressured,” and “he didn’t

get any discovery, his attorney really didn’t do much of anything in this case

except negotiate this deal.” (Id. at 4.) The trial court denied the motion. (Id. at 6.)

      Petitioner then filed a delayed application for leave to appeal in the Michigan

Court of Appeals, raising one claim:

      I. Whether the trial court erred by denying defendant’s motion to
      withdraw guilty plea?




                                           3
The Michigan Court of Appeals denied the application for leave to appeal “for lack

of merit in the grounds presented.” (ECF No. 6-12.) Petitioner’s subsequent

application for leave to appeal in the Michigan Supreme Court was denied by

standard form order. People v. Batties, 891 N.W.2d 485 (Mich. 2017) (Table).

                               II. Standard of Review

      28 U.S.C. § 2254(d)(1) curtails a federal court’s review of constitutional

claims raised by a state prisoner in a habeas action if the claims were adjudicated

on the merits by the state courts. Relief is barred under this section unless the state

court adjudication was “contrary to” or resulted in an “unreasonable application

of” clearly established Supreme Court law. Id.

      “Section 2254(d) reflects the view that habeas corpus is a guard against

extreme malfunctions in the state criminal justice systems, not a substitute for

ordinary error correction through appeal. . . . As a condition for obtaining habeas

corpus from a federal court, a state prisoner must show that the state court’s ruling

on the claim being presented in federal court was so lacking in justification that

there was an error well understood and comprehended in existing law beyond any

possibility for fairminded disagreement.” Harrington v. Richter, 562 U.S.86, 103

(2011).




                                           4
                                     III. Analysis

      Petitioner claims that the trial court abused its discretion in denying his

request to withdraw his guilty plea. Petitioner had no federal constitutional right,

however, to withdraw an otherwise valid plea. See Hynes v. Birkett, 526 F. App’x.

515, 521 (6th Cir. 2013). Unless a defendant’s guilty plea violated a clearly-

established constitutional right, a trial court’s decision to deny a motion to

withdraw a plea may not be challenged on federal habeas review. See Shanks v.

Wolfenbarger, 387 F. Supp. 2d 740, 748 (E.D. Mich. 2005).

      Clearly established constitutional law holds only that a guilty plea must be

voluntarily and intelligently made. See Shanks, 387 F. Supp. 2d at 749 (citing

Boykin v. Alabama, 395 U.S. 238, 242 (1969)); see also Doyle v. Scutt, 347 F.

Supp. 2d 474, 482 (E.D. Mich. 2004) (same). This requires a defendant to be made

aware of the “relevant circumstances and likely consequences” of his plea. Hart v.

Marion Corr. Inst., 927 F. 2d 256, 257 (6th Cir. 1991). When a Petitioner brings a

federal habeas petition challenging his guilty plea, the state generally satisfies its

burden by producing a transcript of the state court proceedings showing that the

plea was made voluntarily. Garcia v. Johnson, 991 F. 2d 324, 326 (6th Cir. 1993).

The finding of a state court that a guilty plea was properly made is accorded a

presumption of correctness. Id.



                                           5
       The record in this case shows that Petitioner’s guilty plea was voluntary and

knowing. Petitioner was informed of the precise sentence he would receive by

entering his plea, and he was sentenced under the terms of the plea agreement. He

claims he “felt pressured” to enter into the plea agreement by his counsel’s

unpreparedness, but nowhere during the plea colloquy did Petitioner hint at any

such source of coercion. A defendant is bound by the statements he made or failed

to make during the plea colloquy process. See Ramos v. Rogers, 170 F.3d 560,

565-66 (6th Cir. 1999).

       Petitioner’s argument that the trial court did not elicit a sufficient factual

basis likewise does not challenge the constitutionality of his plea. The requirement

that the trial court establish a factual basis for a guilty plea is a creature of state

law, not the federal Constitution. While states are free to adopt procedural rules

requiring a factual basis as Michigan has done in Michigan Court Rule

6.610(E)(1)(a), the federal Constitution does not mandate them to do so. See N.

Carolina v. Alford, 400 U.S. 25, 37-38 (1970); Eggers v. Warden, 826 F.3d 873,

876 (6th Cir. 2016) (citing Roddy v. Black, 516 F.2d 1380, 1385 (6th Cir. 1975)).

       Finally, the fact that Petitioner’s brother obtained an acquittal on the original

charges is irrelevant. “It is well-settled that ‘buyer’s remorse’ is not a valid basis”

to set aside an otherwise valid guilty plea. Meek v. Bergh, 526 F. App’x. 530, 536

(6th Cir. 2013) (quoting Moreno-Espada v. United States, 666 F.3d 60, 67 (1st Cir.

                                             6
2012)). While Petitioner’s brother’s acquittal may have caused Petitioner to second-

guess his own decision to enter into the plea agreement, it does not speak to the

voluntariness of his decision not to run the same risk.

      As Petitioner’s claim is without merit, the petition will be denied.

                             IV. Certificate of Appealability

      In order to appeal the Court’s decision, Petitioner must obtain a certificate of

appealability. 28 U.S.C. § 2253(c)(2). To obtain a certificate of appealability,

Petitioner must show that reasonable jurists could debate whether his petition

should have been resolved in a different manner, or that the issues presented were

adequate to deserve encouragement to proceed further. Slack v. McDaniel, 529

U.S. 473, 483-84 (2000). Here, jurists of reason would not debate the Court’s

conclusion that Petitioner has failed to demonstrate entitlement to habeas relief

with respect to his claim because it is devoid of merit. Therefore, the Court is

denying Petitioner a certificate of appealability.

      Accordingly,

      IT IS ORDERED that Petitioner’s application for the writ of habeas corpus

pursuant to 28 U.S.C. § 2254 is DENIED WITH PREJUDICE and Petitioner is




                                           7
DENIED A CERTIFICATE OF APPEALABILITY.

     IT IS SO ORDERED.

                               s/ Linda V. Parker
                               LINDA V. PARKER
                               U.S. DISTRICT JUDGE


Dated: June 26, 2019




                           8
